DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s response dated June 1, 2022, in which no claims were amended, has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 9, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, and 13 of U.S. Patent No. 11,117,357 (Application No. 16/493,673 (U.S. Pub.2020/0016879)). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 5, 9, 12, 14, and 17, Patent ’358 [Claims 1-3, 11, and 13] discloses the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12, and 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilheim (U.S. Pub. 2004/0000047) in view of Seth (U.S. Pub. 2015/0037526).
Regarding claims 1, 9-12, and 14-17, Wilheim [Fig.1] discloses a transfer article comprising:
a release layer [1], wherein the release layer comprises a metal layer [Para.18] or a doped semiconductor layer; and
a first acrylate layer [2”] overlaying the release layer [Para.15];
wherein the release value between the release layer and the first acrylate layer is less than 25 g/inch [Para.19];

further comprising an adhesive layer [2’];

wherein the metal layer [1] comprises at least one selected from the group consisting of individual metals [Para.15], two or more metals as mixtures, inter-metallics or alloys, metal oxides, metal and mixed metal oxides, metal and mixed metal fluorides, metal and mixed metal nitrides, metal and mixed metal carbides, metal and mixed metal carbonitrides, metal and mixed metal oxynitrides, metal and mixed metal borides, metal and mixed metal oxy borides, metal and mixed metal silicides, and combinations thereof;

wherein the first acrylate layer is substantially transparent [Para.20];

further comprising a second acrylate layer [2’];

wherein the first acrylate layer [2”] has a thickness between 10 nm and 10,000 nm [Para.15];

wherein the first acrylate layer has a thickness between 10 nm and 5,000 nm [Para.15; appears obvious through optimization and experimentation];

wherein the first acrylate layer is obtained from an electron beam cured condensed acrylate [Product by process.  Notwithstanding, Para.15 discloses electron beam curing].

Wilheim discloses a release value of less than 25 g/inch, but fails to explicitly disclose wherein the release value between the release layer and the first acrylate layer is from 2 to 12 g/inch; 2 to 10 g/inch.  Wilheim discloses the importance of being able to easily peel the release layer.  Seth [Fig.3] discloses a release layer adjacent a pressure sensitive adhesive layer comprising acrylate material, wherein the release value is from 2 to 12 g/inch; 2 to 10 g/inch [See Table 14, Easy Side Release column].  It would have been obvious to provide the release value as claimed for optimal application of the release layer, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1, 5-8, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi (JP 2014-205247 A) (English Translation) in view of Wilheim (U.S. Pub. 2004/0000047) and Seth (U.S. Pub. 2015/0037526).
Regarding claim 1, Kaneuchi [Figs.1-4] discloses a transfer article comprising:
a release layer [3], wherein the release layer comprises a metal layer [Para.18] or a doped semiconductor layer; and
a first acrylate layer [41] overlaying the release layer.
Kaneuchi [at least in Para.17] discloses the release layer [3] has very low affinity to the resin layer [41] allowing to be easily peeled off from the resin layer [41].  Kaneuchi fails to explicitly disclose wherein the release value between the release layer and the first acrylate layer is from 2 to 12 g/inch.  However, Wilheim [Fig.1; Para.19] discloses and makes obvious wherein the release value between the release layer [1] and the first acrylate layer [2”] is less than 25 g/inch.  Additionally, Seth [Fig.3] discloses a release layer adjacent a pressure sensitive adhesive layer comprising acrylate material, wherein the release value is from 2 to 12 g/inch [See Table 14, Easy Side Release column].  It would have been obvious to provide the release value as claimed for optimal application of the release layer, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 5-8 and 13, Kaneuchi [Figs.1-4] discloses the transfer article 
further comprising a substrate [2] overlaying the release layer [3];

wherein the substrate [2] is heat-shrinkable [Para.25];

wherein the heat shrinkable substrate comprises an organic polymer [Para.25];

wherein the heat-shrinkable substrate shrinks at a predetermined temperature [Para.25; it appears readily obvious due to the nature of an organic polymer];

a method comprising:
applying the transfer article of claim 1 to a surface of interest [5]; and
removing the release layer [3] from the transfer article with the first acrylate layer [41] left on the surface of interest [Figs.2-4].

Response to Arguments
Applicant's arguments filed June 1, 2022, have been fully considered but they are not persuasive.
In response to applicant's argument that the teachings of Wilheim and Seth disclose different adhesion techniques, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant asserts “…the Office Action makes reference to Wilheim’s easily peelable release mechanism but fails to note that the protective film is designed to remain attached during handling and rigorous processing, such as in PCB manufacturing. Therefore, based on Wilheim one can reasonably argue that the release values are closer to Wilheim’s 25 grams per lineal inch than to zero.” This assertion is not persuasive. The Office Action clearly cited what was explicitly disclosed by Wilheim [Para.19] wherein the release value is less than 25 g/inch. It is not understood what data or quantitative disclosure on which Applicant is relying to reasonably conclude that the release values are closer to Wilheim’s 25 grams per lineal inch than to zero. 
Applicant asserts “…the Office Action cites to release values from Seth that are for completely different materials than those disclosed in Wilheim.” This assertion is not persuasive. Seth is cited to teach and make obvious the claimed release value, from 2 to 12 g/inch; 2 to 10 g/inch, between a release layer adjacent a pressure sensitive adhesive layer comprising acrylate material.  Seth discloses and makes obvious the desired release value can be obtained based on the application and the requirement.  Note Table 14 of Seth discloses an “Easy Side Release” and an “Tight Side Release”. Seth was not relied on to modify the transfer article of Wilheim.  Seth was cited to teach and make obvious the claimed release value, from 2 to 12 g/inch; 2 to 10 g/inch, between a release layer adjacent a pressure sensitive adhesive layer comprising acrylate material, as discussed above.
Applicant asserts “…the phrase “as claimed” appears to reference the release values in Applicant’s claim 1. Applicant’s disclosure cannot be the motivation to combine the teachings of Seth and Wilheim.” This assertion is not persuasive. Applicant’s assertion is not understood, as the statement is merely restating what is being claimed, and is not a statement of motivation to combine. 
The rationale for the combination of Wilheim and Seth, as well as of Kaneuchi with Wilheim and Seth, have been adequately provided.  Their combination is deemed proper.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822